United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3245
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Wesley Keith Beagle

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: May 3, 2013
                                Filed: May 7, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      While Wesley Beagle was serving a second period of supervised release
following his release from imprisonment on a federal firearms conviction, he admitted
to violating a condition of his supervised release, and the district court1 revoked
supervised release and imposed a revocation sentence consisting of 12 months in
prison and 6 months of supervised release. Beagle appeals, arguing that the sentence
imposed is greater than necessary to accomplish the goals of sentencing.

       Upon careful review, we conclude that the sentence, which falls within
statutory limits and the recommended Guidelines range, is not substantively
unreasonable. See United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per
curiam); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009).

      Accordingly, the judgment is affirmed.
                      ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-